DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/16/2021 has been entered.  Claims 1-8 and 10-21 remain pending in the application.  Claims 18 and 20-21 have been withdrawn.  Claim 9 has been canceled.  New claim 22 been added.  Applicant's terminal disclaimer filed 02/16/2021 has overcome the nonstatutory double patenting rejections previously set forth in the Non-Final Rejection mailed 11/17/2020.  

Election/Restrictions
Newly submitted claim 22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 22 is a product claim.  
In the response to Election filed 08/21/2020, Applicant elected Invention I, the method claims, and not Invention II, the product claims.  Applicant states that “Applicant expects a constructive election of new product-by-process claim 22 and withdrawal of new claim 22 from examination in this Application on the same basis as for the withdrawal of product-by-process claim 20” (remarks, page 11).  Applicant is correct.  

Claim Interpretation
Claims 1 and 10 use the term “a method of molding a laminated porous component.”  The specification and the claims describe method steps one of ordinary skill in the art would consider an additive manufacturing process or, more specifically, a powder bed fusion process, rather than a molding process (no molds are taught or used) or a lamination process (pre-formed layers are not bonded together, rather the layers are formed in situ).  Merriam-Webster defines laminated as made by bonding or impregnating superposed layers (as of paper, wood, or fabric) with resin and compressing under heat.  Accordingly, the term “a method of molding a laminated porous component” will be interpreted as “an additive manufacturing method of making a porous component.”  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-8, 10-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20180370114 A1), in view of O'Neill et al. (US 20040191106 A1).
Regarding claim 1, Hopkins teaches “methods for designing or producing three-dimensional articles layer-by-layer” (which reads upon “an additive manufacturing method of making a porous component having a predetermined surface porosity, the method comprising”, as recited in the instant claim; paragraph [0001]; see claim interpretation section above; designing reads on having a predetermined surface porosity; designing and producing implies that the parameters that control porosity are controlled).  Hopkins teaches “to increase or decrease porosity” (which reads upon “a porous component having a predetermined surface porosity”, as recited in the instant claim; paragraph [0072]).  Hopkins teaches that “printers collectively are capable of fabricating objects from a wide variety of different materials, including by way of example polymers, thermoplastics, metals, ceramics, glasses, and composite combinations of any of these” (which reads upon “metallic”, as recited in the instant claim; paragraph [0004]).  Hopkins teaches that “in a binder jetting process, a thin layer of powdered material is first deposited across the entirety of a build area” (which reads upon “providing a first layer of metallic particles comprised of particles of a metal or an alloy”, as recited in the instant claim; paragraph [0008]).  Hopkins teaches “a part printed in nickel superalloy by laser powder bed fusion” (which reads upon “providing a first layer of metallic particles comprised of particles of a metal or an alloy”, as recited in the instant claim; paragraph [0082]).  
the instant specification teaches that “The first porous layer 520 is formed by melting a portion of the base material layer 510, so it is engraved”; last paragraph of page 11; Accordingly, remelting a portion of the base layer (low porosity or non-porous) reads on wherein the first porous layer is engraved).  
Hopkins teaches “scaling performed on the unit cell from the covering problem solution shown in FIG. 7, whereby this scaling (and other operations) permit degrees of control over the scan paths and therefore the speed of print (printer throughput) and physical properties and qualities of the printed article, measured, by way of example, in terms of article porosity” (which reads on “[controlling] a hatch distance and a point distance thereof to engrave predetermined portions of the base material layer to form a plurality of laser irradiation points [controlled] to have a predetermined first diameter” as printing a part in nickel superalloy by laser powder bed fusion requires repeating the powder spreading and irradiation steps many times, see for example, O’Neill paragraph [0007]).  
The limitation “wherein, when the point distance is smaller than the second predetermined diameter of the plurality of laser radiation points of the second porous layer, the plurality of laser radiation points overlap one another and, when the point distance, and optionally the hatch distance, is greater than the second predetermined diameter of the plurality of laser radiation points of the second porous layer, the plurality of laser radiation points do not overlap one another”, is always true.  The limitation states that when the diameter of the spots is smaller than the distance between the spots, the spots will not overlap, and when the diameter of the spots is greater than the distance between the spots, the spots will overlap.  This is a statement of geometry, and will always be true.  Similarly, the limitation “wherein the first predetermined diameter and the second predetermined diameter are the same or different”, is always true.  Any two values will always be the same or different.  
Hopkins is interested in varying parameters in additive manufacturing (title).  Hopkins is making dogbone shaped samples for evaluation, rather than any controlling porosity by changing the hatch spacing).  Hopkins teaches that “in general, increasing the degree of overlap of tracks as compared to the tracks depicted in FIG. 7b in a binder jetting, powder bed fusion, laser sintering, or similar process will decrease the porosity of the printed article and the speed of print, up to a point, and then porosity may begin to increase once again” (paragraph [0071]; controlling porosity by changing the point distance/diameter (degree of overlap)).  The samples of Hopkins have a porosity that is consistent within each sample, but the porosity varies across the set of samples.  Hopkins teaches controlling the porosity.  Hopkins is silent regarding adjusting the porosity such that the porosity is changed, i.e., adjusted, within a single specimen.  
O'Neill is similarly concerned with a computer-aided laser apparatus, which sequentially remelts a plurality of powder layers to build the designed part in a layer-by-layer fashion (paragraph [0002]).  O'Neill teaches that “articles are produced in layer-wise fashion from a laser-fusible powder that is dispensed one layer at a time, and that the powder is fused, remelted or sintered, by the application of laser energy that is directed in raster-scan fashion to portions of the powder layer corresponding to a cross section of the article” (paragraph [0004]).  O'Neill teaches “a method for producing a three-dimensional porous structure particularly for use with tissue ingrowth” (paragraph [0007]).  O'Neill teaches that “after the first layer of powder has been completed, successive 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the dogbone with a single porosity of Hopkins with a medical implant having a porous surface and changing porosity, as taught by O'Neill to produce a graded profile in which the mechanical properties will also be reduced outwards from the core to allow the formed part to be used for, among other things, medical implants and prosthesis, but yet still include a surface for tissue ingrowth.  
Regarding claim 2, modified Hopkins teaches the method of claim 1 as stated above.  O'Neill teaches that “the preferred metals for the powder include titanium, titanium alloys, stainless steel, cobalt chrome alloys, tantalum or niobium” (paragraph [0007]).  
Regarding claim 3, modified Hopkins teaches the method of claim 1 as stated above.  Hopkins teaches that “a solid layer is formed … from material that resolidifies 
Regarding claim 4, modified Hopkins teaches the method of claim 1 stated above.  Hopkins teaches that “an energy source … sinters powder particles so that a solid layer is formed … from partially melted (sintered) particles that are roughly fixed in space in rigid relation to one another” (which reads upon “wherein during laminating the second porous layer onto the first porous layer, the laser has an energy ranging from 0.2 times up to 1.0 times that required to completely melt the metallic particles of the second layer of metallic particles”, as recited in the instant claims; paragraph [0009]; sintering requires a laser energy equal to or greater than 0.2 times the complete melting energy within a range equal to or less than the complete melting energy of the metallic particles).  O'Neill teaches that “the powder is fused, … or sintered, by the application of laser energy that is directed in raster-scan fashion to portions of the powder layer corresponding to a cross section of the article” (paragraph [0004] sintering requires a laser energy equal to or greater than 0.2 times the complete melting energy within a range equal to or less than the complete melting energy of the metallic particles).  
Regarding claims 5 and 8, modified Hopkins teaches the method of claim 1 as stated above.  Hopkins teaches “a laser spot size of about 63 microns” (which reads 
Regarding claim 6, modified Hopkins teaches the method of claim 5 as stated above.  Hopkins teaches that the “the path-tangent track cross section of a stainless steel scan line printed by laser power bed fusion with a laser power of 50 W and laser scanning speed of 60mm/s” (paragraph [0044]).  Claim 6 uses the calculation for determining the Andrew Number.  The scan speed of the laser is the distance the laser travels per unit of time.  Exposure time is the length of time an area is exposed to the laser.  The faster the laser travels, the less time a given area will be exposed.  Accordingly, the limitation “the exposure time is in inverse proportion to the scan speed of the laser” is just the definitions of the terms.  O'Neill teaches that “the line width can 

    PNG
    media_image1.png
    325
    307
    media_image1.png
    Greyscale

The calculation teaches that the diameter (beam width b) of the laser radiation points is in proportion to source power.  The calculation teaches that the diameter (beam width b) of the laser radiation points is inversely proportional to the scan speed.  Because the exposure time is in inverse proportion to the scan speed of the laser, the diameter (beam width b) of the laser radiation points is in proportion to exposure time.  
Regarding claim 7, modified Hopkins teaches the method of claim 1 as stated above.  Hopkins teaches “a laser scan speed of 1046 mm/s” (which reads upon “the scan speed ranges from 0.1 m/s to 8 m/s”, as recited in the instant claim; paragraph [0130]; 1.046 m/s).  Hopkins teaches that “Laser Power: 252 W” (which reads upon “wherein the source power of the laser ranges from 50W to 1KW”, as recited in the instant claim; paragraph [0195]).  
Regarding claim 10, Hopkins teaches “methods for designing or producing three-dimensional articles layer-by-layer” (which reads upon “an additive manufacturing method of making a porous component having a predetermined surface porosity, the method comprising”, as recited in the instant claim; paragraph [0001]; see claim interpretation section above; designing reads on having a predetermined surface porosity; designing and producing implies that the parameters that control porosity are controlled).  Hopkins teaches “to increase or decrease porosity” (which reads upon “a porous component having a predetermined surface porosity”, as recited in the instant claim; paragraph [0072]).  Hopkins teaches that “printers collectively are capable of fabricating objects from a wide variety of different materials, including by way of example polymers, thermoplastics, metals, ceramics, glasses, and composite combinations of any of these” (which reads upon “metallic”, as recited in the instant claim; paragraph [0004]).  Hopkins teaches that “in a binder jetting process, a thin layer of powdered material is first deposited across the entirety of a build area” (which reads upon “providing a first layer of metallic particles comprised of particles of a metal or an alloy”, as recited in the instant claim; paragraph [0008]).  Hopkins teaches “a part printed in nickel superalloy by laser powder bed fusion” (which reads upon “providing a 
Hopkins teaches that “powder bed fusion and laser or other sintering processes are similar to binder jetting processes in terms of powder deposition, but in these processes, an energy source melts or sinters powder particles so that a solid layer is formed either from material that resolidifies after melting, or from partially melted (sintered) particles that are roughly fixed in space in rigid relation to one another” (which reads upon “forming a base material layer by repeatedly melting and cooling the first layer of metallic particles by irradiating a laser onto the first layer of metallic particles in its entirety”, as recited in the instant claim; paragraph [0009]).  
Hopkins teaches “a part printed in nickel superalloy by laser powder bed fusion” (which reads upon “providing a second layer of the metallic particles on the base material layer; laminating a first porous layer having a predetermined porosity onto the base material layer”, as recited in the instant claim; paragraph [0082]; printing a part in nickel superalloy by laser powder bed fusion requires repeating the powder spreading and irradiation steps many times, see for example, O’Neill paragraph [0007]).  Hopkins teaches “scaling performed on the unit cell from the covering problem solution shown in FIG. 7, whereby this scaling (and other operations) permit degrees of control over the scan paths and therefore the speed of print (printer throughput) and physical properties and qualities of the printed article, measured, by way of example, in terms of article porosity” (which reads on “by irradiating the laser onto the second layer of the metallic particles while adjusting a hatch distance and a point distance of the laser to form a 
Hopkins teaches “a part printed in nickel superalloy by laser powder bed fusion” (which reads upon “providing a third layer of the metallic particles, on the first porous layer; and laminating a second porous layer having a predetermined porosity onto the first porous layer”, as recited in the instant claim; paragraph [0082]; printing a part in nickel superalloy by laser powder bed fusion requires repeating the powder spreading and irradiation steps many times, see for example, O’Neill paragraph [0007]).  Hopkins teaches “scaling performed on the unit cell from the covering problem solution shown in FIG. 7, whereby this scaling (and other operations) permit degrees of control over the scan paths and therefore the speed of print (printer throughput) and physical properties and qualities of the printed article, measured, by way of example, in terms of article porosity” (which reads on “by irradiating the laser onto the third layer of metallic particles while adjusting the hatch distance and the point distance to form a plurality of laser irradiation points adjusted to have a second predetermined diameter” as recited in the instant claim; paragraph [0071]).  
The limitation “wherein, when the point distance is smaller than the second predetermined diameter of the plurality of laser radiation points of the second porous layer, the plurality of laser radiation points overlap one another and, when the point distance, and optionally the hatch distance, is greater than the second predetermined diameter of the plurality of laser radiation points of the second porous layer, the plurality of laser radiation points do not overlap one another”, is always true.  The limitation states that when the diameter of the spots is smaller than the distance between the 
Hopkins is interested in varying parameters in additive manufacturing (title).  Hopkins is making dogbone shaped samples for evaluation, rather than any specific product.  Hopkins teaches that “the unit cell is scaled down in the hatch spacing direction, accomplished by reducing the hatch spacing while holding AM track geometry parameters fixed” (paragraph [0071]; controlling porosity by changing the hatch spacing).  Hopkins teaches that “in general, increasing the degree of overlap of tracks as compared to the tracks depicted in FIG. 7b in a binder jetting, powder bed fusion, laser sintering, or similar process will decrease the porosity of the printed article and the speed of print, up to a point, and then porosity may begin to increase once again” (paragraph [0071]; controlling porosity by changing the point distance/diameter (degree of overlap)).  The samples of Hopkins have a porosity that is consistent within each sample, but the porosity varies across the set of samples.  Hopkins teaches controlling the porosity.  Hopkins is silent regarding adjusting the porosity such that the porosity is changed, i.e., adjusted, within a single specimen.  
O'Neill is similarly concerned with a computer-aided laser apparatus, which sequentially remelts a plurality of powder layers to build the designed part in a layer-by-layer fashion (paragraph [0002]).  O'Neill teaches that “articles are 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the dogbone with a single porosity of Hopkins with a medical implant having a porous surface and changing porosity, as taught by O'Neill to produce a graded profile in which the mechanical properties will also be reduced outwards from the core to allow the 
Regarding claim 11, modified Hopkins teaches the method of claim 10 as stated above.  O'Neill teaches that “the preferred metals for the powder include titanium, titanium alloys, stainless steel, cobalt chrome alloys, tantalum or niobium” (paragraph [0007]).  
Regarding claim 12, modified Hopkins teaches the method of claim 10 as stated above.  Hopkins teaches that “a solid layer is formed … from material that resolidifies after melting” (which reads upon “wherein the laser has an energy equal to or greater than that required to completely melt the metallic particles during forming the base material layer and during engraving the base metal layer to form the first porous layer”, as recited in the instant claim; paragraph [0009]).  O'Neill teaches that “the article is fabricated, in the example of remelting, by using a laser and varying either the power of the laser, the layer thickness of the powder, laser beam diameter, scanning speed of the laser or overlap of the beam” (paragraph [0014]).   
Regarding claim 13, modified Hopkins teaches the method of claim 10 as stated above.  Hopkins teaches that “an energy source … sinters powder particles so that a solid layer is formed … from partially melted (sintered) particles that are roughly fixed in space in rigid relation to one another” (which reads upon “wherein during laminating the second porous layer onto the first porous layer, the laser has an energy ranging from 0.2 times up to 1.0 times that required to completely melt the metallic particles of the second layer of metallic particles”, as recited in the instant claims; paragraph [0009]; sintering requires a laser energy equal to or greater than 0.2 times the complete melting energy within a range equal to or less than the complete melting energy of the metallic particles).  O'Neill teaches that “the powder is fused, … or sintered, by the application of laser energy that is directed in raster-scan fashion to portions of the powder layer corresponding to a cross section of the article” (paragraph [0004] sintering requires a laser energy equal to or greater than 0.2 times the complete melting energy within a range equal to or less than the complete melting energy of the metallic particles).
Regarding claims 14, and 17, modified Hopkins teaches the method of claim 10 as stated above.  Hopkins teaches “a laser spot size of about 63 microns” (which reads upon “the first predetermined diameter”, as recited in the instant claim; paragraph [0108]).  Hopkins teaches a “hatch spacing of 140 µm” (which reads upon “wherein the hatch distance and the point distance are greater than the second predetermined diameter during laminating the second porous layer onto the first porous layer”, as recited in the instant claim; paragraph [0130]).  Hopkins is silent regarding a point distance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between using a point distance greater than the diameter of the laser radiation points, such as the hatch distance of 140 µm, and a point distance lesser than the diameter of the laser radiation points.  One of ordinary skill in the art would have tried both choices because the primary reference is silent as to which to choose.  
Regarding claim 15, modified Hopkins teaches the method of claim 14 as stated above.  Hopkins teaches that the “the path-tangent track cross section of a stainless steel scan line printed by laser power bed fusion with a laser power of 50 W and laser scanning speed of 60mm/s” (paragraph [0044]).  Claim 15 uses the calculation for determining the Andrew Number.  The scan speed of the laser is the distance the laser travels per unit of time.  Exposure time is the length of time an area is exposed to the laser.  The faster the laser travels, the less time a given area will be exposed.  Accordingly, the limitation “the exposure time is in inverse proportion to the scan speed of the laser” is just the definitions of the terms.  O'Neill teaches that “the line width can be related to the laser scanning speed and the laser power to provide a measure of specific density, known as the “Andrew Number”” (paragraph [0076], reproduced above).  
The calculation teaches that the diameter (beam width b) of the laser radiation points is in proportion to source power.  The calculation teaches that the diameter D beam width b) of the laser radiation points is inversely proportional to the scan speed.  Because the exposure time is in inverse proportion to the scan speed of the laser, the diameter (beam width b) of the laser radiation points is in proportion to exposure time.  
Regarding claim 16, modified Hopkins teaches the methods of method of claim 10 as stated above.  Hopkins teaches “a laser scan speed of 1046 mm/s” (which reads upon “the scan speed ranges from 0.1 m/s to 8 m/s”, as recited in the instant claim; paragraph [0130]; 1.046 m/s).  Hopkins teaches that “Laser Power: 252 W” (which reads upon “wherein the source power of the laser ranges from 50W to 1KW”, as recited in the instant claim; paragraph [0195]).  
Regarding claim 19, modified Hopkins teaches the method of claim 10 as stated above.  Hopkins teaches that “the positioning of the paths in layer n is halfway between that of the paths in either the prior or subsequent layer, as illustrated in FIG. 4” (paragraph [0100] and FIG. 4).  

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.  Applicant argues that amended independent claims 1 and 10 additionally specify features which influence obtaining the predetermined surface porosity and recite, "wherein, when the point distance is smaller than the second predetermined diameter of the plurality of laser radiation points of the second porous layer, the plurality of laser radiation points overlap one another and, when the point distance, and optionally the hatch distance, is greater than the second predetermined diameter of the plurality of laser radiation points of the second porous layer, the plurality of laser radiation points do not overlap one another" (remarks, page 13).  As explained above, this new limitation is always true.  Applicant argues that Hopkins is silent regarding using additive manufacturing, e.g., 3D printing, to form a first porous layer by radiating a laser while adjusting a hatch distance and a point distance to form laser radiation points having a predetermined diameter D on a base material layer (remarks, page 13).  Applicant further argues that O'Neill does not disclose the engraving step of amended independent claim 1 or the two laminating steps of amended independent claim 10 (remarks, page 13).  Applicant argues that neither Hopkins nor O'Neill teach Applicant's methods of molding a laminated, porous component having a predetermined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/REBECCA JANSSEN/Examiner, Art Unit 1733